                       DISTRICT COURT OF THE UNITED STATES
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                 3:19-cv-00284-FDW

ANTHONY M. AIKENS,                  )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )                          ORDER
JOHN G. WALKER, et al.,             )
                                    )
            Defendant.              )
___________________________________ )

       THIS MATTER is before the Court on periodic status review following notice from

Plaintiff’s place of incarceration that he has been released from custody. [Doc. 11].

       On December 3, 2019, the Court received a letter dated November 25, 2019, from

Plaintiff’s place of incarceration of record, Attica Correctional Facility located in Attica, New

York, indicating that Plaintiff has been released from the custody of the New York State

Department of Corrections. [Doc. 11]. Plaintiff, however, has not provided the Court with his

new address.

       Plaintiffs have a general duty to prosecute their cases. In this regard, a pro se plaintiff must

keep the Court apprised of his current address. See Carey v. King, 856 F.2d 1439, 1441 (9th Cir.

1988) (“A party, not the district court, bears the burden of keeping the court apprised of any

changes in his mailing address.”). Where a pro se plaintiff has failed to notify the Court of his

change of address, the action is subject to dismissal without prejudice for failure to prosecute.

Accord Walker v. Moak, Civil Action No. 07-7738, 2008 WL 4722386 (E.D. La. Oct. 22, 2008)

(dismissing without prejudice a § 1983 action for failure to prosecute under Rule 41(b) of the

Federal Rules of Civil Procedure where the plaintiff did not notify the court of his new address
upon his release from jail). Before dismissing this action for failure to prosecute, the Court will

give Plaintiff ten days in which to notify the Court of his updated address.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff shall have ten (10) days from service of this Order in which to notify the

               Court of his change in address.

       2.      The Clerk is directed to mail this Order to Plaintiff’s address as listed on the Court’s

               docket report.

                                                      Signed: December 7, 2019




                                                  2
